Citation Nr: 0525012	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic 
costochondritis, currently assigned a 10 percent evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel






INTRODUCTION

According to the veteran's DD Form 214, she had active 
service from November 1972 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002, which confirmed and continued a noncompensable 
evaluation for chronic costochondritis.  Subsequently, in the 
course of the appeal, the rating for costochondritis was 
increased to 10 percent in a February 2004 rating decision.  
Since the 10 percent rating was less than the maximum 
available rating, the case remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

Pursuant to the veteran's request for a Board videoconference 
hearing in her substantive appeal, she was scheduled for such 
a hearing to be held on July 25, 2005.  Prior to the hearing, 
she telephoned and asked to reschedule her hearing, and it 
appears, from a July 19, 2005, Report of Contact, that the RO 
granted this request, although the Board was not notified of 
this circumstance until July 26, 2005, after the date of the 
hearing.  Under the applicable legal authority, a request for 
a change in the hearing date must be received no later than 
two weeks before the scheduled hearing date, and must be in 
writing.  38 C.F.R. §§ 20.702(c), 20.704 (2004).  Although 
the file does not reflect that either these requirements was 
met in this case, it does appear that the RO acquiesced in 
her request to reschedule her hearing.  To prevent any 
potential due process conflict, the Board will honor this 
request.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Schedule the veteran for a Board 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

